COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-093-CV
 
IN RE GARY LEE NAHPI                                                           RELATOR
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL 
B:  LIVINGSTON, HOLMAN, and
GARDNER, JJ. 
 
DELIVERED: 
March 27, 2008




[1]See Tex. R. App. P. 47.4.